Citation Nr: 0506461	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2, 1990 to May 
5, 1990 and from November 10, 1997 to March 19, 1998.  

These claims are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
sinusitis, and a June 2003 rating decision denying service 
connection for right knee and low back disorders.  

In September 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  Additionally, in 
April 2004, the veteran presented testimony before a Decision 
Review Officer at the Boston RO.  A transcript of that 
hearing has also been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

In March 2004, Dr. Daniel W. Bienkowski reported a cleft of 
the superior lateral pull of the patella, based on a right 
knee x-ray, and diagnosed the veteran with right knee pain, 
chondromalacia symptoms and "question symptomatic bipartite 
patella."  Dr. Bienkowski wrote the changes of the knee were 
classic for a bipartite patella with x-ray findings and 
location, and stated that it was quite likely that the 
vigorous training activities of jumping and climbing in 
service aggravated the veteran's condition.  The service 
medical records show that the veteran was diagnosed as having 
patellofemoral pain syndrome after jogging in January 1998.  
In order to determine the etiology of his right knee 
disorder, he should be scheduled for a VA examination.  

Additionally, the veteran was afforded a VA joints 
examination in May 2003, at which time the examiner indicated 
that x-rays were obtained of the right knee and back.  The 
veteran also indicated at his hearing in September 2004 that 
x-rays of his back were completed.  Copies of these x-rays 
reports are not of record and should be obtained on remand.  

Finally, medical records show that during service the veteran 
was treated for pharyngitis in November 1997; an upper 
respiratory infection (URI) in December 1997; bronchitis, 
sinusitis, and an URI in January 1998; and lumbosacral strain 
in December 1997 and January 1998, following an automobile 
accident.  Post-service treatment records show findings of 
sinusitis and low back pain.  In order to determine the 
etiology of the veteran's sinusitis and any current low back 
disorder, he should be scheduled for a VA examination.  

Accordingly, the claim is REMANDED for the following:

1.  Make arrangements to obtain copies of the 
x-rays reports concerning the veteran's right 
knee and low back conducted in conjunction 
with the May 2003 VA joints examination.  

2.  Then, schedule the veteran for VA 
joints and sinus examinations.  The 
claims file must be made available to the 
examiners, and each examiner should 
indicate in his/her report the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the reports.  

The orthopedic examiner should state 
whether the veteran has current low back 
and right knee disorders, and if so, 
specify the diagnoses.  The examiner 
should also state whether it is as likely 
as not (a 50 percent probability or 
greater) that any current low back or 
right knee disorder had its onset during 
active service or is related to any in-
service disease or injury.

The sinus examiner should state whether 
it is as likely as not (a 50 percent 
probability or greater) that any current 
sinus disorder had its onset during 
active service or is related to any in-
service disease or injury.

The examiners must provide comprehensive 
reports, including complete rationales 
for all conclusions reached.  

3.  Thereafter, review the claims folder 
and ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If the reports are 
deficient in any manner or fail to 
provide the specific opinions requested, 
they must be returned to the examiners 
for correction.  38 C.F.R. § 4.2 (2004); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
any claim remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

